PER CURIAM
Sandra Merritt appeals from the judgment of the circuit court denying her Rule 29.035 motion for post-conviction relief without an evidentiary hearing. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).